Case 2:18-cr-00394-GRB-AYS Document 164 Filed 07/26/21 Page 1 of 2 PageID #: 3285

                                                     U.S. Department of Justice


                                                     United States Attorney
                                                     Eastern District of New York
  BTK                                                610 Federal Plaza
  F. #2018R01591                                     Central Islip, New York 11722



                                                     July 26, 2021

  By ECF

  The Honorable Gary R. Brown
  United States District Court
  Eastern District of New York
  100 Federal Plaza
  Central Islip, NY 11722

                Re:    United States v. John Drago
                       18-CR-394 (S-1)(GRB)

  Dear Judge Brown:

                In response to the Court’s inquiry at the July 20, 2021 status conference, the
  government has reviewed its motions in limine, which were filed under seal on February 5,
  2020, and determined that they are ripe for decision. As further information, since the status
  conference, the parties have continued to engage in plea discussions.

                                                     Respectfully submitted,

                                                     JACQUELYN M. KASULIS
                                                     Acting United States Attorney

                                             By:     /s/Bradley T. King
                                                     Bradley T. King
                                                     Burton R. Ryan, Jr.
                                                     Assistant U.S. Attorneys
                                                     (631) 715-7900


  cc:    Anthony Capozzolo & Jason Berland, Esqs. (by ECF and E-mail)
Case 2:18-cr-00394-GRB-AYS Document 164 Filed 07/26/21 Page 2 of 2 PageID #: 3286




                                       2
